Order unanimously reversed, with costs, and motion for stay of arbitration granted. Memorandum: This case raises issues concerning the application of New York or Arizona insurance limits; whether the uninsured motorist endorsements of the policies permit double coverage; which insurer is primary and which is liable as an excess insurer; whether subdivision 8 of section 167 of the Insurance Law is only applicable to accidents within the State and, if not, whether the delay involved precludes the denial of coverage; and whether payments made properly have exhausted coverage. These are issues of law for the court to decide. The arbitration clause in the standard uninsured motorist endorsement, which the policies contained, does not cover all controversies between the insured and the insurer. Only the issues of fault and damages, if fault is established, are the subjects of arbitration (Matter of Rosenbaum [American Sur. Co. of N. Y.], 11 NY2d 310). Consequently, Special Term erred in denying petitioner’s application to stay arbitration. (Appeal from order of Monroe Supreme Court — arbitration.) Present — Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.